DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive.
The double patenting rejections are still maintained in view of the amendment.  Please see the rejections below for further details.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 10-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,820,258. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1 and 10, claims 1, 2, and 4 of U.S. Patent No. 10,820,258 recites a User Equipment (UE) for receiving system information (col. 32, line 2), the UE comprising:
a memory; and at least one processor coupled to the memory, the at least one processor being configured to:
receive a first type system information block (SIB) from a base station (BS apparatus, the first type SIB comprising an identifier of a second type SIB and a first value tag indicating a version of the second type SIB (col. 32, lines 11-16), validity of the first value tag being cell-specific or area specific (col. 32, lines 6-10);
determine the validity of the first value tag according to a cell upon which the UE is camping or a geographical area in which the UE is located (col. 32, lines 30-32); and
after determining the validity of the fist value tag, perform operations including:
comparing the first value tag with a prestored second value tag, the prestored second value tag being associated with a prestored second type SIB (col. 32, lines 3-10, and 30-32); 
transmitting to the BS apparatus a request message for the second type SIB when the prestored second value tag does not match the first value tag (col. 32, lines 23-25, and lines 36-38); and


Regarding claims 2 and 11, claim 1 of U.S. Patent No. 10,820,258 recites wherein the first type SIB is used for receiving minimum system information comprising information required for an initial access to the BS apparatus (col. 32, lines 26-29).

Regarding claims 3 and 12, claim 3 of U.S. Patent No. 10,820,258 recites wherein the second type SIB comprises other system information not included in the minimum system information (col. 32, lines 33-35).

Regarding claims 4 and 13, claim 1 of U.S. Patent No. 10,820,258 recites wherein the first type SIB indicates that the second type SIB is provided on-demand
(col. 32, lines 11-16).

Regarding claims 5 and 14, claim 1 of U.S. Patent No. 10,820,258 recites wherein the request message comprises the prestored second value tag (col. 32, lines
3-10).

Regarding claims 7 and 16, even though claim 1 of U.S. Patent No. 10,820,258 does not expressly recite wherein the at least one processor is further configured to: update the prestored second value tag after receiving the second SIB. However, it is .


Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,820,258 in view of Tabet et al. (hereinafter “Tabet”, US 2016/0150506).
Regarding claims 6, and 15, claim 1 of U.S. Patent No. 10,820,258 recites all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Tabet discloses compressed system information for link budget limited use in a radio access network. Tabet also discloses receiving compressed content from the BS apparatus, the compressed content comprising a difference between the second type SIB and the prestored second type SIB (claim 17 on page 9).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to allow lower coding rates and/or smaller transport blocks for link budget limited devices.



Claims 1-5, 7, 10-14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,341,941. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1 and 10, claims 1, and 4 of U.S. Patent No. 10,341,941 recites a User Equipment (UE) for receiving system information (col. 30, line 61), the UE comprising:
a memory; and at least one processor coupled to the memory, the at least one processor being configured to: 
receive a first type system information block (SIB) from a base station (BS) apparatus, the first type SIB comprising an identifier of a second type SIB and a first value tag indicating a version of the second type SIB (col. 30, lines 62-67), validity of the first value tag being cell-specific or area specific (col. 31, lines 1-6);
determine the validity of the first value tag according to a cell upon which the UE is camping or a geographical area in which the UE is located (col. 31, lines 9-10); and
after determining the validity of the fist value tag, perform operations including:
 determine whether to request the second type SIB by comparing the first value tag with a prestored second value tag, the prestored second value tag being associated with a prestored second type SIB (col. 31, lines 10-15); 
transmit to the BS apparatus a request message for the second type SIB when the prestored second value tag does not match the first value tag (col. 31, lines 28-32); and 


Regarding claims 2 and 11, claim 1 of U.S. Patent No. 10,341,941 recites wherein the first type SIB is used for receiving minimum system information comprising information required for an initial access to the BS apparatus (col. 31, lines 16-19).

Regarding claims 3 and 12, claim 3 of U.S. Patent No. 10,341,941 recites wherein the second type SIB comprises other system information not included in the minimum system information (col. 32, lines 33-35). 

Regarding claims 4, 5, 7, 13, 14, and 16, even though the U.S. Patent No.
10,341,941 does not expressly recite these claims features. However, it is obvious to one of ordinary skilled in the art to modify and include these claims features. The motivation/suggestion for doing so would have been to enable the UE to selectively read certain messages and conserve power.





Claims 6 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,341,941 in view of Tabet et al. (hereinafter “Tabet”, US 2016/0150506).
Regarding claims 6, and 15, claim 1 of U.S. Patent No. 10,341,941 recites all limitations recited within claims as described above, but do not expressly disclose features of these claims. 
In a similar endeavor, Tabet discloses compressed system information for link budget limited use in a radio access network. Tabet also discloses receiving compressed content from the BS apparatus, the compressed content comprising a difference between the second type SIB and the prestored second type SIB (claim 17 on page 9).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention. 
The motivation/suggestion for doing so would have been to allow lower coding rates and/or smaller transport blocks for link budget limited devices.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Wayne H Cai/Primary Examiner, Art Unit 2644